Citation Nr: 1622686	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Evaluation of left ear hearing loss disability.  

2.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel





INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently resides at the RO in New York, New York. 

The Veteran was scheduled to testify at a Travel Board hearing in December 2011.  The record notes that the hearing was cancelled in November 2011.  There has been no further request from the Veteran for a hearing; therefore, the hearing request is considered withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of the evaluation of left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a right ear hearing loss disability was incurred in service.  

CONCLUSION OF LAW

The criteria for service connection for a right ear sensorineural hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

As it pertains to the right ear hearing loss disability, the requested benefit is being granted herein.  Therefore, any deficiencies with the notice requirement are harmless.  

Legal Criteria and Analysis

The Veteran is seeking service connection for a right ear hearing loss.  The Veteran alleges that his right ear hearing loss disability is the result of his active military service, including in-service noise exposure.   The Board notes that the Veteran is currently service connected for left ear hearing loss disability based on exposure to jet engine noise in service.

To establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Regarding claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2015), operates to establish when a hearing loss disability can be service connected.  Id.  at 159.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

First, the Veteran has a current right ear sensorineural hearing loss disability.  Indeed, at the March 2011 VA examination, audiometric data showed puretone thresholds of 45 decibels at 4000 Hertz.  This meets the requirement of 38 C.F.R. § 3.385 (2015); and, he therefore has a right ear hearing loss disability for VA purposes.  

Second, the Veteran has reported exposure to noise in service when working around jet engines.  This is supported by the record.  Indeed, as noted above, service connection is currently in effect for left ear hearing loss disability based on acoustic trauma in service from jet engine noise.  

Finally, as to the etiology of the right ear hearing loss disability, the record contains a January 2008 VA medical opinion which states that the right ear hearing loss is not related to service because the Veteran had normal hearing in the right ear upon separation from service.  The opinion is inadequate, as Hensley, supra, makes clear that no objective evidence of having hearing loss during military service is not fatal to a service connection claim.  Therefore, the Board accords the opinion little probative weight.  There is no other medical opinion of record.  

Considering the above, the Board will resolve any reasonable doubt in the Veteran's favor and finds that service connection is warranted for a right ear hearing loss disability.  Indeed, as noted, service connection for a left ear hearing loss disability has been granted based on in-service acoustic trauma.  A review of the record shows that there has been no post-service acoustic trauma noted.  The Veteran has consistently denied any post service occupational and/or recreational noise exposure.  As the record currently stands, there is no competent evidence that disassociates the current right ear hearing loss disability from the noise exposure in service especially when considering that service connection for left ear hearing loss disability has been granted based on in-service noise exposure.  

Accordingly, service connection for right ear hearing loss disability is granted.  


ORDER

Service connection for a right ear sensorineural hearing loss disability is granted.

REMAND

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

If impaired hearing is service connection in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85 (f). 

As above, service connection for right ear hearing loss disability has now been established.  The Veteran's left ear hearing loss disability has been rated pursuant to 38 C.F.R. § 4.85 (f).  However, as the Veteran is now service connected for both ears, 38 C.F.R. § 4.85 (f) no longer applies.  Therefore, the AOJ should be given the opportunity to rate the now bilateral hearing loss disability with consideration of the assigned effective date for the establishment of service connection for right ear hearing loss disability.

Accordingly, the case is REMANDED for the following action:

Readjudicate the evaluation of the hearing loss disability, recognizing that the Veteran is now service-connected for bilateral hearing loss, as opposed to solely in the left ear.  If a new VA examination is deemed necessary, one should be scheduled.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


